Exhibit 10.31 AMENDMENT NUMBER FIVE TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT & REVOLVING NOTE This AMENDMENT NUMBER FIVE TO REVOLVING NOTE AND CASH SUBORDINATION AGREEMENT & REVOLVING NOTE (this “ Amendment ”), effective as of April 30, 2014, is entered into by and between JMP SECURITIES LLC , a Delaware limited liability company (“ Broker/Dealer ”), and CITY NATIONAL BANK , a national banking association (“ Lender ”), and in light of the following: W I T N E S S E T H WHEREAS , Broker/Dealer and Lender are parties to: (a) that certain Revolving Note and Cash Subordination Agreement, dated as of April 8, 2011 (as amended, restated, supplemented, or otherwise modified from time to time, the “ Note Agreement ”), and (b) that certain Revolving Note, dated as of April 8, 2011 (as amended, restated, supplemented, or otherwise modified from time to time, the “ Note ”); WHEREAS , JMP GROUP LLC , a Delaware limited liability company (“ Guarantor ”) guaranteed in favor of Lender, the obligations of Broker/Dealer under the Note Agreement and the Note pursuant to that certain General Continuing Guaranty, dated as of April 8, 2011 (as amended, restated, supplemented, or otherwise modified from time to time, the “ Broker/Dealer Guaranty ”); WHEREAS , Broker/Dealer has requested that the Lender make certain amendments to the Note Agreement and the Note; and WHEREAS , upon the terms and conditions set forth herein, Lender is willing to accommodate the Broker/Dealer’s requests. NOW, THEREFORE , in consideration of the foregoing and the mutual covenants herein contained, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereby agree as follows: 1.
